

FORM OF CREDIT AGREEMENT
 
This Credit Agreement (the “Agreement”), dated as of August 21, 2006, is between
City National Bank, a national banking association (“CNB”) and Highbury
Financial Inc., a Delaware corporation (“Borrower”).
 
1.  DEFINITIONS. As used in this Agreement, these terms have the following
meanings:
 
1.1  “Account” or “Accounts” mean any right to payment for goods sold or leased
or for services rendered which is not evidenced by an instrument or chattel
paper, whether or not it has been earned by performance.
 
1.2  “Account Debtor” means the Person obligated on an Account.
 
1.3  “Affiliate” means any Person directly or indirectly controlling, controlled
by, or under common control with, Borrower, and includes any employee stock
ownership plan of Borrower or an Affiliate. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities, by contract or otherwise.
 
1.4  “Aston Funds” means the portion of the mutual fund business Borrower has
agreed to acquire from ABN AMRO Asset Management Holdings pursuant to an
agreement dated April 20, 2006.
 
1.5  “Borrower’s Loan Account” means the statement of daily balances on the
books of CNB in which will be recorded Revolving Credit Loans made by CNB to
Borrower, payments made by or on behalf of Borrower on such Revolving Credit
Loans, and other appropriate debits and credits as expressly provided by this
Agreement. CNB will provide a statement of account for Borrower’s Loan Account
at least once each month on a date established in writing by CNB, which
statement will be prima facie evidence of all amounts owed by Borrower unless
Borrower notifies CNB in writing to the contrary, within five (5) days of
receipt of such statement, or ten (10) days after sending of such statement if
Borrower does not notify CNB of its non-receipt of the statement. Statements
regarding other credit extended to Borrower will be provided separately.
 
1.6  “Business Day” means a day that CNB’s Head Office is open and conducts a
substantial portion of its business. For purposes of this Agreement, “Head
Office” means the lending office of CNB located in Beverly Hills, California.
 
1.7  “Code” means the California Uniform Commercial Code, except where the
Uniform Commercial Code of another state governs the perfection of a security
interest in Collateral located in that state.
 
1.8  “Collateral” means the property, if any, securing the Obligations, as
described in Section 8.
 
1.9  “Commitment” means CNB’s commitment to make the Revolving Credit Loans to
the Borrower in the aggregate principal amount outstanding at any one time of up
to Twelve Million Dollars ($12,000,000.00).
 
1.10  “Debt” means, at any date, the aggregate amount of, without duplication,
(a) all obligations of Borrower for borrowed money; (b) all obligations of
Borrower evidenced by bonds, debentures, notes or other similar instruments; (c)
all obligations of Borrower to pay the deferred purchase price of property or
services (other than trade accounts payable or accrued liabilities arising in
the ordinary course of business or which are being contested in good faith); (d)
all capitalized lease obligations of Borrower; (e) all obligations or
liabilities of others secured by a lien on any asset of Borrower, whether or not
such obligation or liability is assumed; (f) all obligations guaranteed by
Borrower; (g) all obligations of Borrower, direct or indirect, for letters of
credit; and (h) any other obligations or liabilities which are required by
generally accepted accounting principles to be shown as debt on the balance
sheet of Borrower.
 
1

--------------------------------------------------------------------------------


 
1.11  “Demand Deposit Account” means Borrower’s demand deposit account no. *
maintained with CNB.
 
1.12  “EBITDA” will be determined on a consolidated basis for Borrower and means
the sum of (a) net income of the Borrower determined in accordance with GAAP
earned over the twelve month period ending on the date of determination, plus
(b) amortization of intangible assets, plus (c) interest expense, plus (d)
depreciation, plus (e) other non-cash expenses, and plus (f) taxes, expensed
during the twelve month period ending on the date of determination. For periods
prior to the acquisition of the Aston Funds by Borrower, EBITDA for Borrower
shall include eighteen and one fifth percent (18.2%) of the revenue of the Aston
Funds, less $50,000.00 for each month prior to acquisition.
 
1.13  “Eurocurrency Reserve Requirement” means the aggregate (without
duplication) of the rates (expressed as a decimal) of reserves (including,
without limitation, any basic, marginal, supplemental, or emergency reserves)
that are required to be maintained by banks during the Interest Period under any
regulations of the Board of Governors of the Federal Reserve System, or any
other governmental authority having jurisdiction with respect thereto,
applicable to funding based on so-called “Eurocurrency Liabilities”, including
Regulation D (12 CFR 204).
 
1.14  “Facility Fee” is $7,500.00.
 
1.15  “GAAP” means generally accepted accounting principles and practices,
consistently applied.
 
1.16  “Interest Period” means the period commencing on the date a LIBOR Loan is
made (including the date a Prime Loan is converted to a LIBOR Loan, or a LIBOR
Loan is renewed as a LIBOR Loan, which, in the latter case, will be the last day
of the expiring Interest Period) and ending on the last day of the month
occurring prior to or on the date which is one (1), two (2), three (3), six (6),
nine (9) or twelve (12) months thereafter, as selected by the Borrower;
provided, however, no Interest Period may extend beyond the Termination Date.
 
1.17  “Inventory” means goods held for sale or lease in the ordinary course of
business, work in process and any and all raw materials used in connection with
the foregoing.
 
1.18  “LIBOR Base Rate” means the British Banker’s Association definition of the
London InterBank Offered Rates as made available by Bloomberg LP, or such other
information service available to CNB, for the applicable Interest Period for the
LIBOR Loan selected by Borrower and as quoted by CNB on the Business Day
Borrower requests a LIBOR Loan or on the last day of an expiring Interest
Period.
 
1.19  “LIBOR Interest Rate” means the rate per year (rounded upward to the next
one-sixteenth (1/16th) of one percent (0.0625%), if necessary) determined by CNB
to be the quotient of (a) the LIBOR Base Rate divided by (b) one minus the
Eurocurrency Reserve Requirement for the Interest Period; which is expressed by
the following formula:
 
2

--------------------------------------------------------------------------------


 
LIBOR Base Rate


1 - Eurocurrency Reserve Requirement
 
1.20  “LIBOR Loan” means any Loan tied to the LIBOR Interest Rate.
 
1.21  “Loan” or “Loans” means one or more of the Revolving Credit Loans extended
by CNB to Borrower under Section 2.
 
1.22  “Loan Documents” means, individually and collectively, this Agreement, any
Note, guaranty, security or pledge agreement, financing statement and all other
contracts, instruments, addenda and documents executed in connection with or
related to the extensions of credit under this Agreement.
 
1.23  “Net Worth” means the total of all assets appearing on a balance sheet
prepared in accordance with GAAP for Borrower, minus (a) all obligations which
are required by GAAP to be reflected as a liability on the balance sheet of
Borrower; minus (b) the amount, if any, at which shares of stock of a non-wholly
owned subsidiary appear on the asset side of Borrower’s balance sheet, as
determined in accordance with GAAP; minus (c) minority interests; and minus (d)
deferred income and reserves not otherwise reflected as a liability on the
balance sheet of Borrower.
 
1.24  “Obligations” means all present and future liabilities and obligations of
Borrower to CNB whether now existing or hereafter owing, matured or unmatured,
direct or indirect, absolute or contingent, joint or several, including any
extensions and renewals thereof and substitutions therefor.
 
1.25  “Person” means any individual or entity.
 
1.26  “Potential Event of Default” means any condition that with the giving of
notice or passage of time or both would, unless cured or waived, become an Event
of Default.
 
1.27  “Prime Rate” means the rate most recently announced by CNB at its
principal office in Beverly Hills, California as its “Prime Rate.” Any change in
the interest rate resulting from a change in the Prime Rate will be effective on
the day on which each change in the Prime Rate is announced by CNB.
 
1.28  “Prime Loan” means any Revolving Credit Loan tied to the Prime Rate.
 
1.29  “Revolving Credit Commitment” means CNB’s commitment to make the Revolving
Credit Loans in the aggregate principal amount at any one time of up to Twelve
Million Dollars ($12,000,000.00).
 
1.30  “Termination Date” means October 31, 2007. Notwithstanding the foregoing,
CNB may, at its option, terminate this Agreement pursuant to the Section
entitled “CNB’s Remedies”; the date of any such termination will become the
Termination Date as that term is used in this Agreement.
 
1.31  “Unused Facility Fee” will be equal to one quarter of one percent (0.250%)
of the average daily difference between the Revolving Credit Commitment and the
Revolving Credit Loans.
 
3

--------------------------------------------------------------------------------


 
2.  LOANS.
 
2.1  Revolving Credit Loan. Subject to the terms of this Agreement, CNB agrees
to make loans (“Revolving Credit Loans”) to Borrower, from the date of this
Agreement up to but not including the Termination Date, at such times as
Borrower may request, up to the amount of the lesser of (a) the Revolving Credit
Commitment, or (b) twice the amount of EBITDA at the time of such request. The
Revolving Credit Loans may be repaid and reborrowed at any time up to the
Termination Date.
 
2.1.1  Interest. The Revolving Credit Loans will bear interest from disbursement
until due (whether at stated maturity, by acceleration or otherwise) at a rate
equal to, at Borrower’s option, either (a) for a LIBOR Loan, the LIBOR Interest
Rate plus one and one half percent (1.50%) per year, or (b) for a Prime Loan,
the fluctuating Prime Rate minus one half of one percent (-0.50%) per year.
Interest on the Revolving Credit Loans and other charges incurred under this
Agreement will accrue daily and be payable (a) in the case of a LIBOR Loan in
which the Interest Period is (i) 3 months or less, the last day of such Interest
Period and (ii) more than 3 months, the date that is 3 months from the first day
of such Interest Period, then 3 months after each such date if applicable, and,
in addition, the last day of such Interest Period and (b) in the case of a Prime
Loan, monthly in arrears, on the last day of each month, commencing on the first
such date following disbursement; (c) if a LIBOR Loan, upon any prepayment of
any LIBOR Loan (to the extent accrued on the amount prepaid); and (d) at the
Termination Date. A Revolving Credit Loan will be a Prime Loan any time it is
not a LIBOR Loan.
 
2.1.2  Procedure for Revolving Credit Loans. Each Revolving Credit Loan may be
made by CNB at the oral or written request of anyone who is authorized in
writing by Borrower to request Revolving Credit Loans until written notice of
the revocation of such authority is received by CNB. To the extent Borrower is
requesting a LIBOR Loan, the procedures for making such request shall be as set
forth in Section 2.2.1 hereof. To the extent Borrower is requesting a Prime
Loan, Borrower may request that a Loan be a Prime Loan (including a conversion
of a LIBOR Loan to a Prime Loan), and Borrower’s request will be irrevocable,
will be made to CNB, orally or in writing, no earlier than three (3) Business
Day before and no later than 3:00 p.m. Pacific Time on the date the Prime Loan
is to be made, and will specify the amount of the Prime Loan and the
disbursement date for such Prime Loan.
 
2.2  LIBOR Loan Terms and Conditions
 
2.2.1  Procedure for LIBOR Loans. Borrower may request that a Loan be a LIBOR
Loan, if herein allowed (including conversion of a Prime Loan to a LIBOR Loan,
or continuation of a LIBOR Loan as a LIBOR Loan upon the expiration of the
Interest Period). Borrower’s request will be irrevocable, will be made to CNB,
orally or in writing, no earlier than two (2) Business Days before and no later
than 1:00 p.m. Pacific Time on the date the LIBOR Loan is to be made, and will
specify the Interest Period, the amount of the LIBOR Loan, and such other
information as CNB requests. If Borrower fails to select a LIBOR Loan in
accordance herewith, the Loan will be a Prime Loan, and any LIBOR Loan will be
deemed a Prime Loan upon expiration of the Interest Period.
 
2.2.2  Availability of LIBOR Loans. Notwithstanding anything herein to the
contrary, each LIBOR Loan must be in the minimum amount of $500,000.00 and
increments of $100,000.00. Borrower may not have more than ten (10) LIBOR Loans
outstanding at any one time under the Revolving Credit Commitment. Borrower may
have Prime Loans and LIBOR Loans outstanding simultaneously.
 
2.2.3  Prepayment of Principal. Borrower may not make a partial principal
prepayment on a LIBOR Loan. Borrower may prepay the full outstanding principal
balance on a LIBOR Loan prior to the end of the Interest Period, provided,
however, that such prepayment is accompanied a fee (“LIBOR Prepayment Fee”)
equal to the amount, if any, by which (a) the additional interest which would
have been earned by CNB had the LIBOR Loan not been prepaid exceeds (b) the
interest which would have been recoverable by CNB by placing the amount of the
LIBOR Loan on deposit in the LIBOR market for a period starting on the date on
which it was prepaid and ending on the last day of the applicable Interest
Period. CNB’s calculation of the LIBOR Prepayment Fee will be conclusive absent
manifest error.
 
4

--------------------------------------------------------------------------------


 
2.2.4  Suspension of LIBOR Loans. In the event CNB, on any Business Day, is
unable to determine the LIBOR Base Rate applicable for a new, continued, or
converted LIBOR Loan for any reason, or any law, regulation, or governmental
order, rule or determination, makes it unlawful for CNB to make a LIBOR Loan,
Borrower’s right to select LIBOR Loans will be suspended until CNB is again able
to determine the LIBOR Base Rate or make LIBOR Loans, as the case may be. During
such suspension, new Loans, outstanding Prime Loans and LIBOR Loans whose
Interest Periods terminate may only be Prime Loans.
 
2.3  Loans and Payments. All payments will be in United States Dollars and in
immediately available funds. Interest will be computed on the basis of a 365 day
year for Prime Loans and a 360 day year for LIBOR Loans, actual days elapsed.
CNB is authorized to note the date, amount and interest rate of each Loan and
each payment of principal and interest on CNB’s books and records, which
notations will constitute presumptive evidence of the accuracy of the
information noted. Any Loan will be conclusively presumed to have been made to
or for the benefit of Borrower when CNB, in its sole discretion, but without
gross negligence or willful misconduct, believes that the request therefor has
been made by authorized persons (whether in fact that is the case), or when the
Loan is deposited to the Demand Deposit Account, regardless of whether any
Person other than Borrower may have authority to draw against such account.
 
2.4  Default Interest Rate. From and after written notice by CNB to Borrower of
the occurrence of an Event of Default (and without constituting a waiver of such
Event of Default), the Loans (and interest thereon to the extent permitted by
law) will bear additional interest at a fluctuating rate equal to three percent
(3.0%) per annum higher than the interest rate provided for herein, until the
Event of Default has been cured or waived in writing by CNB; provided, however,
for purposes of this Section, a LIBOR Loan will be treated as a Prime Loan upon
the termination of the Interest Period. All interest provided for in this
Section will be compounded monthly and payable on demand.
 
2.5  Unused Facility Fee. Borrower will pay the Unused Facility Fee on the last
day of each calendar quarter; such fee will be non-refundable and fully earned
when paid. Borrower hereby authorizes CNB to charge the Demand Deposit Account
or Borrower’s Loan Account for the amount of each such fee.
 
3.  TERM AND TERMINATION.
 
3.1  Establishment of Termination Date. The term of this Agreement will begin as
of the date hereof and continue until the Termination Date, unless the term is
renewed for an additional period by CNB giving Borrower prior written notice,
which is accepted by Borrower if Borrower desires such renewal, in which event
the Termination Date will mean the renewed maturity date set forth in such
notice. Notwithstanding the foregoing, CNB may, at its option, terminate this
Agreement pursuant to the section entitled “CNB’s Remedies”; the date of any
such termination will become the Termination Date as that term is used in this
Agreement.
 
5

--------------------------------------------------------------------------------


 
3.2  Obligations Upon the Termination Date. Borrower will, upon the Termination
Date:
 
3.2.1  Repay the amount of the balance due as set forth in Borrower’s Loan
Account plus any accrued interest, fees and charges; and
 
3.2.2  Pay the amounts due on all other Obligations owing to CNB. In this
connection and notwithstanding anything to the contrary contained in the
instruments evidencing such Obligations, the Termination Date hereunder will
constitute the maturity date of such other Obligations.
 
3.3  Survival of Rights. Any termination of this Agreement will not affect the
rights, liabilities and obligations of the parties with respect to any
Obligations outstanding on the date of such termination. Until all Obligations
have been fully repaid, CNB will retain its security interest in all existing
Collateral and Collateral arising thereafter, and Borrower will continue to
assign all Accounts to CNB and to immediately turn over to CNB, in kind, all
collections received on the Accounts.
 
3.4  Repayment/Termination of Borrower. Borrower shall have the right, at its
election, to repay the outstanding amount of Revolving Credit Loans, as a whole
or in part, at any time without penalty or premium, except as set forth in
Section 2.2.3 hereof. In addition, Borrower shall have the right at any time and
from time to time to reduce or terminate entirely the Revolving Credit
Commitment by providing written notice to CNB of such election.
 
4.  CONDITIONS PRECEDENT.
 
4.1  Extension of Credit. The obligation of CNB to make any Loan or other
extension of credit hereunder is subject to CNB’s receipt of each of the
following, in form and substance satisfactory to CNB, and duly executed as
required by CNB:
 
4.1.1  All Loan Documents required by CNB, including but not limited to this
Agreement and any guaranties required hereunder;
 
4.1.2  (a) a copy of Borrower’s organizational and governing documents and any
public filings made in connection therewith; and (b) such authorizations and
resolutions approving and authorizing the execution, delivery and performance of
this Agreement and any other documents required pursuant to this Agreement, as
may be required by CNB;
 
4.1.3  (a) copies (and acknowledgement copies to the extent reasonably
available) of financing statements (Form UCC-1) duly filed under the Code in all
such jurisdictions as may be necessary or, in CNB’s reasonable opinion,
desirable to perfect CNB’s security interests created under this Agreement; and
(b) evidence that all filings, recordings and other actions that are necessary
or advisable, in CNB’s opinion, to establish, preserve and perfect CNB’s
security interests and liens as legal, valid and enforceable first security
interests and liens in the Collateral have been effected;
 
4.1.4  A complete list of claims made against Borrower and evidence satisfactory
to CNB that if such claim(s) is adversely determined, it would not have a
material adverse effect on the business, operations or condition, financial or
otherwise, of Borrower; and
 
4.1.5  The Facility Fee.
 
4.2  Conditions to Each Extension of Credit. The obligation of CNB to make any
Loan or other extension of credit hereunder will be subject to the fulfillment
of each of the following conditions to CNB’s satisfaction:
 
6

--------------------------------------------------------------------------------


 
4.2.1  The representations and warranties of Borrower set forth in Section 5
will be true and correct in all material respects on the date of the making of
each Loan or other extension of credit with the same effect as though such
representations and warranties had been made on and as of such date (except to
the extent changes resulting from transactions contemplated or permitted by this
Agreement and changes occurring in the ordinary course of business that singly
or in the aggregate are not materially adverse, and to the extent that such
representation or warranty relates expressly to an earlier date);
 
4.2.2  There will be in full force and effect in favor of CNB a legal, valid and
enforceable first security interest in, and a valid and binding first lien on
the Collateral; and CNB will have received evidence, in form and substance
acceptable to CNB, that all filings, recordings and other actions that are
necessary or advisable, in the opinion of CNB, in order to establish, protect,
preserve and perfect CNB’s security interests and liens as legal, valid and
enforceable first security interests and liens in the Collateral have been
effected;
 
4.2.3  There will have occurred no Event of Default or Potential Event of
Default; and
 
4.2.4  All other documents and legal matters in connection with the transactions
described in this Agreement will be satisfactory in form and substance to CNB.
 
5.  REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants (and each
request for a Loan or other extension of credit will be deemed a representation
and warranty made on the date of such request subject to Section 4.2.1) that:
 
5.1  Existence, Power and Authorization. Borrower is duly organized, validly
existing and in good standing under the laws of the state of its organization,
and is duly qualified to conduct business in each jurisdiction in which its
business is conducted unless the failure to so qualify could not reasonably be
expected to have a material adverse effect on the business or financial
condition of Borrower (a “MAE”). The execution, delivery and performance of all
Loan Documents executed by Borrower are within Borrower’s powers and have been
duly authorized by the Borrower and do not require any further consent or
approval by the owners of Borrower.
 
5.2  Binding Agreement. The Loan Documents constitute the valid and legally
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms.
 
5.3  Other Agreements. The execution and performance of the Loan Documents will
not violate any provision of law or regulation (including, without limitation,
Regulations X and U of the Federal Reserve Board) or any order of any
governmental authority, court, or arbitration board or the organizational and
governing documents of Borrower, or result in the breach of, constitute a
default under, contravene any provisions of, or result in the creation of any
security interest, lien, charge or encumbrance upon any of the assets of
Borrower pursuant to any indenture or agreement to which Borrower or any of its
properties is bound, except liens and security interests in favor of CNB and
except for a breach or default which could not reasonably be expected to have a
MAE.
 
5.4  Litigation. There is no litigation, tax claim, investigation or proceeding
pending, threatened against or affecting Borrower or any of its properties
which, if adversely determined, would have a MAE.
 
5.5  Financial Condition. Borrower’s most recent financial statements, copies of
which have been delivered to CNB, have been prepared in accordance with GAAP and
are true, complete and correct and fairly present the financial condition of
Borrower, including operating results, as of the accounting period referenced
therein. There has been no material adverse change in the financial condition or
business of Borrower since the date of such financial statements. Borrower has
no material liabilities for taxes or long-term leases or commitments, except as
disclosed in the financial statements.
 
7

--------------------------------------------------------------------------------


 
5.6  No Violations. Borrower is not in violation of any law, ordinance, rule or
regulation to which it or any of its properties is subject except for a breach
or default which could not reasonably be expected to have a MAE.
 
5.7  Collateral. Borrower owns and has possession of and has the right and power
to grant a security interest in the Collateral, and the Collateral is genuine
and free from liens, adverse claims, set-offs, defaults, prepayments, defenses
and encumbrances except those in favor of CNB. No bills of lading, warehouse
receipts or other documents or instruments of title are outstanding with respect
to the Collateral or any portion of the Collateral, in favor of a Person other
than Borrower. The office where Borrower keeps its records concerning all
Accounts is 999 Eighteenth Street, Suite 3000, Denver CO 80202.
 
5.8  ERISA. Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974
(“ERISA”). No Reportable Event (as defined in ERISA and the regulations issued
thereunder [other than a “Reportable Event” not subject to the provision for
thirty (30) day notice to the Pension Benefit Guaranty Corporation (“PBGC”)
under such regulations]) has occurred with respect to any benefit plan of
Borrower nor are there any unfunded vested liabilities under any benefit plan of
Borrower. Borrower has met its minimum funding requirements under ERISA with
respect to each of its plans and has not incurred any material liability to the
PBGC in connection with any such plan.
 
5.9  Consents. No consent, license, permit, or authorization of, exemption by,
notice to, report to, or registration, filing or declaration with, any
governmental authority or agency is required in connection with the execution
and performance by Borrower of the Loan Documents or the transactions
contemplated hereunder.
 
5.10  Use of Proceeds. Borrower will use the proceeds of the Revolving Credit
Loans for working capital, general corporate purposes, repurchases of Borrower’s
outstanding securities, and to finance the conversion of shares of Borrower’s
common stock should the need arise in conjunction with the closing of the
acquisition of the Aston Funds.
 
5.11  Regulation U. Borrower is not engaged principally, or as one of its
principal activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations U or X of
the Federal Reserve Board). No part of the proceeds of the Loans will be used by
Borrower to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying such margin stock.
 
5.12  Environmental Matters. The operations of Borrower comply in all material
respects with all applicable federal, state and local environmental, health and
safety statutes, regulations and ordinances, and fully comply with all terms of
all required permits and licenses.
 
6.  AFFIRMATIVE COVENANTS. Borrower agrees that until payment in full of all
Obligations, Borrower will comply with the following covenants:
 
8

--------------------------------------------------------------------------------


 
6.1  Books and Records. Borrower will maintain, in accordance with sound
accounting practices, accurate records and books of account showing, among other
things, all Accounts, the proceeds of the sale or other disposition thereof and
the collections therefrom. CNB may, at any reasonable time, subject to a limit
of one time per year, unless a Potential Event of Default or an Event of Default
has occurred, and upon reasonable notice during regular business hours, inspect,
audit, and make extracts from, or copies of, all books, records and other data,
inspect any of Borrower’s properties and confirm balances due on Accounts by
direct inquiry to Account Debtors. Borrower will furnish CNB with all
information regarding the business or finances of Borrower promptly upon CNB’s
request.
 
6.2  Financial Statements. Borrower will furnish to CNB on a continuing basis:
 
6.2.1  Within forty-five (45) days after the end of each quarterly accounting
period of each fiscal year, a financial statement consisting of not less than a
balance sheet, income statement, reconciliation of net worth and statement of
cash flows, with notes thereto, prepared in accordance with GAAP and accompanied
by the following: (a) supporting schedules of costs of goods sold, operating
expenses and other income and expense items, and (b) Borrower’s certification as
to whether any event has occurred which constitutes an Event of Default or
Potential Event of Default, and if so, stating the facts with respect thereto,
which financial statement may be internally prepared;
 
6.2.2  Within one hundred and twenty (120) days after the close of Borrower’s
fiscal year, a copy of the annual audit report for Borrower including therein a
balance sheet, income statement, reconciliation of net worth and statement of
cash flows, with notes thereto, the balance sheet, income statement and
statement of cash flows to be audited by a certified public accountant
acceptable to CNB, certified by such accountant to have been prepared in
accordance with GAAP and accompanied by the following: (a) supporting schedules
of costs of goods sold, operating expenses and other income and expense items,
and (b) Borrower’s certification as to whether any event has occurred which
constitutes an Event of Default or Potential Event of Default, and if so,
stating the facts with respect thereto;
 
6.2.3  As soon as available, any written report pertaining to material items
involving Borrower’s internal controls submitted to Borrower by Borrower’s
independent certified public accountants in connection with each annual or
interim special audit of the financial condition of Borrower made by such
accountants;
 
6.2.4  As soon as available, a copy of the letter to Borrower from its
independent public accountants, in form and substance satisfactory to CNB,
setting forth the scope of such accountants’ engagement; and
 
6.2.5  Such additional information, reports and/or statements as CNB may, from
time to time, reasonably request.
 
6.3  Taxes and Premiums. Borrower will pay and discharge all taxes, assessments,
governmental charges and real and personal property taxes, including, but not
limited to, federal and state income taxes, employee withholding taxes and
payroll taxes, and all premiums for insurance required under this Agreement,
prior to the date upon which penalties are attached thereto.
 
6.4  Notice. Borrower will promptly advise CNB in writing of (a) the opening of
any new, or the closing of any existing, places of business, each location at
which Inventory or Equipment is or will be kept, and any change to Borrower’s
name, trade name or other name under which it does business or of any such new
or additional name; (b) the occurrence of any Event of Default or Potential
Event of Default; (c) any litigation pending or threatened against Borrower
where the amount or amounts in controversy exceed $100,000.00; (d) any unpaid
taxes of Borrower which are more than fifteen (15) days delinquent unless the
same are being contested in good faith in bona fide proceedings; and (e) any
other matter that might materially or adversely affect Borrower’s financial
condition, property or business.
 
9

--------------------------------------------------------------------------------


 
6.5  Fair Labor Standards Act. Borrower will comply with the requirements of,
and all regulations promulgated under, the Fair Labor Standards Act of 1938 (29
U.S.C. Code § 201 et seq.).
 
6.6  Corporate Existence. Borrower will maintain its corporate existence and all
of its rights, privileges and franchises necessary or desirable in the normal
course of its business.
 
6.7  Compliance with Law. Borrower will comply with all requirements of all
applicable laws, rules, regulations, orders of any governmental agency and all
material agreements to which they are a party, except where noncompliance could
not reasonably be expected to have a MAE.
 
6.8  Financial Tests. Borrower will maintain:
 
6.8.1  Net Worth of not less than $20,000,000 at the end of any fiscal quarter;
and
 
6.8.2  A ratio of Debt to EBITDA of not more than 2.0 to 1 at the end of any
fiscal quarter.
 
7.  NEGATIVE COVENANTS. Borrower agrees that until payment in full of all
Obligations, Borrower will not do any of the following, without CNB’s prior
written consent:
 
7.1  Borrowing. Create, incur, assume or permit to exist any Debt, except (a)
Debt to CNB, (b) Debt junior in right of payment to the Obligations owing to
CNB, and (c) trade Debt incurred in the ordinary course of business.
 
7.2  Sale of Assets. Sell, lease or otherwise dispose of any of Borrower’s
assets, other than in the ordinary course of business.
 
7.3  Loans. Make loans or advances to any Person except credit extended to (a)
Affiliates in any amount, or (b) officers not to exceed $1,000,000.00 in the
aggregate.
 
7.4  Contingent Liabilities. Assume, guarantee, endorse, contingently agree to
purchase or otherwise become liable for the obligation of any Person including
any Affiliate, except (a) by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, and (b) contingent liabilities in favor of CNB.
 
7.5  Investments. Purchase or acquire the obligations or stock of, or any other
interest in, any partnership, joint venture, limited liability company or
corporation, except (a) investments permitted by Section 5.10, (b) direct
obligations of the United States of America; (c) investments in certificates of
deposit issued by, and other deposits with, commercial banks organized under the
United States or a State thereof having capital of at least One Hundred Million
Dollars ($100,000,000.00); (d) investments in short-term money market
instruments or money market mutual funds; and (e) investments in any investment
product advised by any Affiliate.
 
7.6  Mortgages, Liens, etc. Mortgage, pledge, hypothecate, grant or contract to
grant any security interest of any kind in any property or assets, to anyone
except (a) to secure Debt incurred which is permitted by Section 7.1(b), and (b)
Debt owed to CNB.
 
10

--------------------------------------------------------------------------------


 
7.7  Involuntary Liens. Permit any involuntary liens to arise with respect to
any property or assets including but not limited to those arising from the levy
of a writ of attachment or execution, or the levy of any state or federal tax
lien which lien will not be removed within a period of thirty (30) days.
 
7.8  Sale and Leaseback. Enter into any sale-leaseback transaction.
 
7.9  Mergers and Acquisitions. Enter into any merger or consolidation, or
acquire all or substantially all the assets of any Person, which act requires
the incurring of Debt, except as permitted by Section 5.10.
 
7.10  Purchase of Stock. Purchase stock or partnership interests, except in (a)
repurchases of Borrower’s outstanding securities, or (b) transactions permitted
by Section 5.10.
 
7.11  Event of Default. Permit a default to occur under any document or
instrument evidencing Debt incurred under any indenture, agreement or other
instrument under which such Debt may be issued, or any event to occur under any
of the foregoing which would permit any holder of the Debt outstanding
thereunder to declare the same due and payable before its stated maturity,
whether or not such acceleration occurs or such default be waived.
 
8.  SECURITY AGREEMENT.
 
8.1  Grant of Security Interest. To secure all Obligations hereunder as well as
all other Obligations to CNB, Borrower hereby grants and transfers to CNB a
continuing security interest in the following property whether now owned or
hereafter acquired:
 
8.1.1  All of Borrower’s Inventory;
 
8.1.2  All of Borrower’s Accounts;
 
8.1.3  All of Borrower’s general intangibles as that term is defined in the
Code;
 
8.1.4  All of Borrower’s equipment, as that term is defined in the Code;
 
8.1.5  All of Borrower’s interest in any patents (now existing or pending),
copyrights, trade names, trademarks and service marks useful to the operation of
Borrower’s business;
 
8.1.6  All notes, drafts, acceptances, instruments, documents of title, policies
and certificates of insurance, chattel paper, guaranties and securities now or
hereafter received by Borrower or in which Borrower has or acquires an interest;
 
8.1.7  All cash and noncash proceeds of the foregoing property, including,
without limitation, proceeds of policies of fire, credit or other insurance;
 
8.1.8  All of Borrower’s books and records pertaining to any of the Collateral
described in this Section; and
 
8.1.9  Any other Collateral which CNB and Borrower may designate as additional
security from time to time by separate instruments.
 
8.2  Non-Transferable Collateral. The grant of the security interest contained
in Section 8.1 shall not extend to, and the term “Collateral” shall not include,
any directly held investment property, or any general intangibles, now or
hereafter held or owned by the Borrower, to the extent, in each case, that (a) a
security interest may not be granted by the Borrower in such directly held
investment property or general intangibles as a matter of law, or under the
terms of the governing document applicable thereto, without the consent of one
or more applicable parties thereto and (b) such consent has not been obtained.
 
11

--------------------------------------------------------------------------------


 
8.3  Notification of Account Debtors. CNB will have the right to notify any
Account Debtor to make payments directly to CNB, take control of the cash and
noncash proceeds of any Account, and settle any Account, which right CNB may
exercise at any time whether or not an Event of Default has occurred or whether
Borrower was theretofore making collections thereon.
 
8.4  Attorney-In-Fact. CNB or any of its officers is hereby irrevocably made the
true and lawful attorney for Borrower with full power of substitution to do the
following: (a) endorse the name of Borrower upon any and all checks, drafts,
money orders and other instruments for the payment of moneys which are payable
to Borrower and constitute collections on Accounts; (b) execute in the name of
Borrower any schedules, assignments, instruments, documents and statements which
Borrower is obligated to give CNB hereunder; (c) receive, open and dispose of
all mail addressed to Borrower; (d) notify the Post Office authorities to change
the address for delivery of mail addressed to Borrower to such address as CNB
will designate; and (e) do such other acts in the name of Borrower which CNB may
deem necessary or desirable to enforce any Account or other Collateral. The
powers granted CNB hereunder are solely to protect its interests in the
Collateral and will not impose any duty upon CNB to exercise any such powers.
 
8.5  Limitation on Remedies. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, CNB hereby agrees that CNB shall not take
any action whatsoever, including, without limitation, in connection with taking
actions regarding the Collateral, which would cause, or could reasonably be
expected to cause, an assignment of any investment advisory contracts under the
Investment Advisors Act or the Investment Company Act. Without limiting the
generality of the foregoing, CNB hereby agrees that until the Required Consents
have been obtained, and notwithstanding the existence of any Event of Default,
CNB shall not acquire or exercise:
 
8.5.1  the right to sell, hold or otherwise transfer the stock of Borrower or
any Subsidiary or person or entity acquired by Borrower or any Subsidiary (such
Subsidiary or person or entity so acquired being hereinafter referred to as the
“Acquired Entity”);
 
8.5.2  any voting or other consensual rights with respect to the stock of the
Borrower or such Acquired Entity;
 
8.5.3  any rights with respect to the management of Borrower or such Acquired
Entity; or
 
8.5.4  any other rights the acquisition or exercise of which would constitute an
Assignment.
 
8.5.5  For purposes of this Section 8.5:
 
“Assignment” shall mean any direct or indirect transfer or hypothecation of an
investment advisory contract by the assignor or of a controlling block of the
assignor’s outstanding voting securities by a security holder of the assignor,
and shall specifically include any “assignment” within the meaning of the
Investment Advisers Act of 1940 or the Investment Company Act of 1940.
 
12

--------------------------------------------------------------------------------


 
“Consent” shall mean (A) with respect to a client of an Acquired Entity whose
contract by its terms terminates upon its Assignment (including, without
limitation, each client that is a registered investment company), that Borrower
or the respective Acquired Entity shall have entered into a new contract with
such client on substantially equivalent terms to the terms of the existing
contract, which new contract is effective after any Assignment, and (B) with
respect to a client of an Acquired Entity whose contract requires consent from a
party or parties thereto to authorize an Assignment, that Borrower or the
respective Acquired Entity shall have obtained all such consents as may be
required under such contract or under the Investment Advisers Act of 1940.
 
“Required Consents” shall mean Consents from investment advisory clients
representing at least 95% of the assets under management of each Acquired
Entity.
 
9.  EVENTS OF DEFAULT.
 
9.1  Events of Default. The occurrence of any of the following will constitute
an Event of Default:
 
9.1.1  Borrower fails to pay when due any installment of principal or interest
or any other amount payable under the Loan Documents;
 
9.1.2  Any Person, other than CNB, which is a party to any Loan Document fails
to perform or observe any of the terms, provisions, covenants, conditions,
agreements or obligations contained in the Loan Documents;
 
9.1.3  The entry of an order for relief or the filing of an involuntary petition
with respect to Borrower under the United States Bankruptcy Code, the
appointment of a receiver, trustee, custodian or liquidator of or for any part
of the assets or property of Borrower, or Borrower makes a general assignment
for the benefit of creditors;
 
9.1.4  Any financial statement, representation or warranty made or furnished by
Borrower in connection with the Loan Documents proves to be in any material
respect incorrect;
 
9.1.5  CNB’s security interest in or lien on any portion of any Collateral
becomes impaired or otherwise unenforceable;
 
9.1.6  Any Person obtains an order or decree in any court of competent
jurisdiction enjoining or prohibiting Borrower or CNB or either of them from
performing this Agreement, and such proceedings are not dismissed or such decree
is not vacated within ten (10) days after the granting thereof;
 
9.1.7  Borrower fails or refuses to keep in full force and effect any
governmental permit or approval which is necessary to the operation of its
business;
 
9.1.8  All or substantially all of the property of Borrower is condemned, seized
or otherwise appropriated;
 
9.1.9  The occurrence of (a) a Reportable Event as defined in ERISA which CNB
determines in good faith constitutes grounds for the institution of proceedings
to terminate any pension plan by the PBGC, (b) an appointment of a trustee to
administer any pension plan of Borrower, or (c) any other event or condition
which might constitute grounds under ERISA for the involuntary termination of
any pension plan of Borrower, where such event set forth in (a), (b) or (c)
results in a significant monetary liability to Borrower;
 
13

--------------------------------------------------------------------------------


 
9.1.10  A change in control of Borrower consisting of any of the following:
 
(a)  Individuals who, as of the date of this Agreement, are employees of or
employees of an Affiliate of Berkshire Capital Securities LLC no longer have
operating control over Borrower; or
 
(b)  Approval by the shareholders of Borrower of a reorganization, merger or
consolidation; or
 
(c)  Approval by the shareholders of Borrower of (A) a complete liquidation or
dissolution of Borrower or (B) the sale or other disposition of all or
substantially all of the assets of Borrower; or
 
9.1.11  The Termination Date is not extended.
 
9.2  Notice of Default and Cure of Potential Events of Default. Except with
respect to the Events of Default specified in Subsections 1, 3, or 5 above, and
subject to the provisions of the Section entitled “Additional Remedies”, CNB
will give Borrower at least ten (10) days’ written notice of any event which
constitutes or, with the lapse of time would become an Event of Default, during
which time Borrower will be entitled to cure same.
 
9.3  CNB’s Remedies. Upon the occurrence of an Event of Default, at the sole and
exclusive option of CNB, and upon written notice to Borrower, CNB may (a)
declare the principal of and accrued interest on the Loans, and all other
Obligations immediately due and payable in full, whereupon the same will
immediately become due and payable; (b) terminate this Agreement as to any
future liability or obligation of CNB, but without affecting CNB’s rights and
security interest in the Collateral and without affecting the Obligations owing
by Borrower to CNB; and/or (c) exercise its rights and remedies under the Loan
Documents and all rights and remedies of a secured party under the Code and
other applicable laws with respect to all of the Collateral. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, CNB
hereby agrees that CNB shall not take any action whatsoever, including, without
limitation, in connection with taking actions regarding the Collateral, which
would cause, or could reasonably be expected to cause, an assignment of any
investment advisory contracts under the Investment Advisors Act or the
Investment Company Act.
 
9.4  Additional Remedies. Notwithstanding any other provision of this Agreement,
upon the occurrence of any event, action or inaction by Borrower, or if any
action or inaction is threatened which CNB reasonably believes will materially
affect the value of the Collateral, CNB may take such legal actions as it deems
necessary to protect the Collateral, including but not limited to, seeking
injunctive relief and the appointment of a receiver, whether or not an Event of
Default or Potential Event of Default has occurred under this Agreement.
 
10.  MISCELLANEOUS.
 
10.1  Reimbursement of Costs and Expenses. Subject to a $20,000 cap on costs and
expenses through the closing of this Agreement, Borrower will reimburse CNB for
all reasonable costs and expenses relating to this Agreement including, but not
limited to, filing, recording or search fees, audit or verification fees, and
other out-of-pocket expenses, and reasonable attorneys’ fees and expenses
expended or incurred by CNB (or allocable to CNB’s in-house counsel) in
documenting or administering the Loan Documents or collecting any sum which
becomes due CNB under the Loan Documents, irrespective of whether suit is filed,
or in the protection, perfection, preservation or enforcement of any and all
rights of CNB in connection with the Loan Documents, including, without
limitation, the fees and costs incurred in any out-of-court work-out or a
bankruptcy or reorganization proceeding.
 
14

--------------------------------------------------------------------------------


 
10.2  Dispute Resolution.
 
10.2.1  Mandatory Arbitration. At the request of CNB or Borrower, any dispute,
claim or controversy of any kind (whether in contract or tort, statutory or
common law, legal or equitable) now existing or hereafter arising between CNB
and Borrower and in any way arising out of, pertaining to or in connection with:
(a) this Agreement, and/or any renewals, extensions, or amendments thereto; (b)
any of the Loan Documents; (c) any violation of this Agreement or the Loan
Documents; (d) all past, present and future loans; (e) any incidents, omissions,
acts, practices or occurrences arising out of or related to this Agreement or
the Loan Documents causing injury to either party whereby the other party or its
agents, employees or representatives may be liable, in whole or in part, or (f)
any aspect of the past, present or future relationships of the parties, will be
resolved through final and binding arbitration conducted at a location
determined by the arbitrator in Los Angeles, California, and administered by the
American Arbitration Association (“AAA”) in accordance with the California
Arbitration Act (California Code of Civil Procedure §1280 et. seq.) and the then
existing Commercial Rules of the AAA. Judgment upon any award rendered by the
arbitrator(s) may be entered in any state or federal courts having jurisdiction
thereof.
 
10.2.2  Real Property Collateral. No controversy or claim will be submitted to
arbitration without the consent of all the parties if, at the time of the
proposed submission, such controversy or claim arises from or relates to an
obligation owed to CNB which is secured in whole or in part by real property
collateral. If all parties do not consent to submission of such a controversy or
claim to arbitration, the controversy or claim will be determined as provided in
the subsection entitled “Judicial Reference”.
 
10.2.3  Judicial Reference. At the request of any party, a controversy or claim
which is not submitted to arbitration will be determined by a reference in
accordance with California Code of Civil Procedure §638 et. seq. If such an
election is made, the parties will designate to the court a referee or referees
selected under the auspices of the AAA in the same manner as arbitrators are
selected in AAA-sponsored proceedings. The presiding referee of the panel, or
the referee if there is a single referee, will be an active attorney or retired
judge. Judgment upon the award rendered by such referee or referees will be
entered in the court in which such proceeding was commenced in accordance with
California Code of Civil Procedure §644 and §645.
 
10.2.4  Provisional Remedies, Self Help and Foreclosure. No provision of this
Agreement will limit the right of any party to: (a) foreclose against any real
property collateral by the exercise of a power of sale under a deed of trust,
mortgage or other security agreement or instrument, or applicable law, (b)
exercise any rights or remedies as a secured party against any personal property
collateral pursuant to the terms of a security agreement or pledge agreement, or
applicable law, (c) exercise self help remedies such as setoff, or (d) obtain
provisional or ancillary remedies such as injunctive relief or the appointment
of a receiver from a court having jurisdiction before, during or after the
pendency of any arbitration or referral. The institution and maintenance of an
action for judicial relief or pursuit of provisional or ancillary remedies, or
exercise of self help remedies will not constitute a waiver of the right of any
party, including the plaintiff, to submit any dispute to arbitration or judicial
reference.
 
15

--------------------------------------------------------------------------------


 
10.2.5  Powers and Qualifications of Arbitrators. The arbitrator(s) will give
effect to statutes of limitation, waiver and estoppel and other affirmative
defenses in determining any claim. Any controversy concerning whether an issue
is arbitratable will be determined by the arbitrator(s). The laws of the State
of California will govern. The arbitration award may include equitable and
declaratory relief. All arbitrator(s) selected will be required to be a
practicing attorney or retired judge licensed to practice law in the State of
California and will be required to be experienced and knowledgeable in the
substantive laws applicable to the subject matter of the controversy or claim at
issue.
 
10.2.6  Discovery. The provisions of California Code of Civil Procedure Section
1283.05 or its successor section(s) are incorporated herein and made a part of
this Agreement. Depositions may be taken and discovery may be obtained in any
arbitration under this Agreement in accordance with said section(s).
 
10.2.7  Miscellaneous. The arbitrator(s) will determine which is the prevailing
party and will include in the award that party’s reasonable attorneys’ fees and
costs (including allocated costs of in-house legal counsel). Each party agrees
to keep all controversies and claims and the arbitration proceedings strictly
confidential, except for disclosures of information required in the ordinary
course of business of the parties or by applicable law or regulation.
 
10.3  Cumulative Rights and No Waiver. All rights and remedies granted to CNB
under the Loan Documents are cumulative and no one such right or remedy is
exclusive of any other. No failure or delay on the part of CNB in exercising any
power, right or remedy under any Loan Document will operate as a waiver thereof,
and no single or partial exercise or waiver by CNB of any such power, right or
remedy will preclude any further exercise thereof or the exercise of any other
power, right or remedy.
 
10.4  Applicable Law. This Agreement will be governed by California law.
 
10.5  Lien and Right of Setoff. Borrower grants to CNB a continuing lien for all
Obligations of Borrower to CNB upon any and all moneys, securities and other
property of Borrower and the proceeds thereof, now or hereafter held or received
by or in transit to CNB from or for Borrower, whether for safekeeping, custody,
pledge, transmission, collection or otherwise, and also upon any and all
deposits (general or special) and credits of Borrower with, and any and all
claims of Borrower against CNB at any time existing. Upon the occurrence of any
Event of Default, CNB is authorized at any time and from time to time, without
notice to Borrower or any other Person, to setoff, appropriate and apply any or
all items hereinabove referred to against all Obligations of Borrower whether
under this Agreement or otherwise, and whether now existing or hereafter
arising.
 
10.6  Counterparts. This Agreement may be signed in any number of counterparts
which, when taken together, will constitute but one agreement.
 
10.7  Indemnification. Borrower will, at all times, defend and indemnify and
hold CNB (which for purposes of this Section includes CNB’s parent company and
subsidiaries and all of their respective shareholders, directors, officers,
employees, agents, representatives, successors, attorneys, and assigns) harmless
from and against any and all liabilities, claims, demands, causes of action,
losses, damages, expenses (including without limitation reasonable attorneys’
fees) costs, settlements, judgments or recoveries arising out of or resulting
from (a) any breach of the representations, warranties, agreements or covenants
made by Borrower herein; (b) any suit or proceeding of any kind or nature
whatsoever against CNB arising from or connected with the transactions
contemplated by the Loan Documents or any of the rights and properties assigned
to CNB hereunder; and/or (c) any suit or proceeding that CNB may deem necessary
or advisable to institute, in the name of CNB, Borrower or both, against any
other Person, for any reason whatsoever to protect the rights of CNB hereunder
or under any of the documents, instruments or agreements executed or to be
executed pursuant hereto, including attorneys’ fees and court costs and all
other costs and expenses incurred by CNB, all of which will be charged to and
paid by Borrower and will be secured by the Collateral provided, notwithstanding
the foregoing, the Borrower shall not be required to indemnify CNB or any other
person for any liabilities, claims, demands, causes of action, damages,
expenses, costs, settlements, judgments or recoveries arising as a result of
CNB’s or such other person’s gross negligence or willful misconduct. Any
obligation or liability of Borrower to CNB under this Section will survive the
expiration or termination of this Agreement and the repayment of all Loans and
the payment or performance of all other Obligations of Borrower to CNB.
 
16

--------------------------------------------------------------------------------


 
10.8  Notices. Any notice required or permitted under any Loan Document will be
given in writing and will be deemed to have been given when personally delivered
or when sent by the U.S. mail, postage prepaid, certified, return receipt
requested, properly addressed. For the purposes hereof, the addresses of the
parties will, until further notice given as herein provided, be as follows:


CNB:
 
City National Bank, Structured Finance Dept.
   
555 South Flower Street, Sixteenth Floor,
   
Los Angeles, CA 90071
   
Attention: Aaron Cohen, Senior Vice President
     
with copy to:
 
City National Bank, Legal Department
   
400 North Roxbury Drive
   
Beverly Hills, California 90210-5021
   
Attention: Managing Counsel, Credit Unit
     
Borrower:
 
Highbury Financial Inc.
   
999 Eighteenth Street, Suite 3000
   
Denver CO 80202
   
Attention: Bradley Forth, Chief Financial Officer



10.9  Assignments. The provisions of this Agreement are hereby made applicable
to and will inure to the benefit of CNB’s successors and assigns and Borrower’s
successors and assigns; provided, however, that Borrower may not assign or
transfer its rights or obligations under this Agreement without the prior
written consent of CNB. CNB may assign this Agreement and its rights and duties
hereunder, provided, however, so long as no Event of Default has occurred and is
continuing, CNB may not transfer any of its rights, duties and obligations
hereunder without the prior written consent of Borrower. CNB reserves the right
to sell, assign, transfer, negotiate, or grant participations in all or any part
of, or any interest in CNB’s rights and benefits hereunder, provided, however,
so long as no Event of Default has occurred and is continuing, CNB may not sell,
assign, transfer, negotiate or grant participations in all or any part of, or
any interest in CNB’s rights and benefits hereunder without the prior written
consent of Borrower. In connection therewith, CNB may disclose all documents and
information which CNB now or hereafter may have relating to Borrower or
Borrower’s business so long as such recipient agrees to keep all such
information confidential.
 
10.10  Accounting Terms. Except as otherwise stated in this Agreement, all
accounting terms and financial covenants and information will be construed in
conformity with, and all financial data required to be submitted will be
prepared in conformity with, GAAP as in effect on the date hereof.
 
17

--------------------------------------------------------------------------------


 
10.11  Severability. Any provision of the Loan Documents which is prohibited or
unenforceable in any jurisdiction, will be, only as to such jurisdiction,
ineffective to the extent of such prohibition or unenforceability, but all the
remaining provisions of the Loan Documents will remain valid.
 
10.12  Complete Agreement. This Agreement, together with the other Loan
Documents, constitutes the entire agreement of the parties and supersedes any
prior or contemporaneous oral or written agreements or understandings, if any,
which are merged into this Agreement. The other Loan Documents are subject to
the terms and conditions of this Agreement, and, in the event of a conflict
between the other Loan Documents and this Agreement, the provisions of this
Agreement shall control. This Agreement may be amended only in a writing signed
by Borrower and CNB.
 
This Agreement is executed as of the date stated at the top of the first page.

      “Borrower” 
Highbury Financial Inc., a
Delaware corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Richard Foote, Chief Executive Officer

 

      “CNB” 
City National Bank, a
national banking association
 
   
   
    By:      

--------------------------------------------------------------------------------

Aaron Cohen, Senior Vice President

 
18

--------------------------------------------------------------------------------


 